Case 3:18-cv-01011-TJC-JRK Document 106 Filed 10/29/20 Page 1 of 2 PageID 14212




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    TROY SMITH, etc., et al.,

          Plaintiffs,

    v.                                             Case No. 3:18-cv-1011-J-32JRK

    COSTA DEL MAR, INC., etc.,

          Defendant.



                                       ORDER

          On September 24, 2020, the Court requested additional briefing from the

    parties regarding how the Eleventh Circuit’s decision in Johnson v. NPAS Sols.,

    LLC, No. 18-12344, 2020 WL 5553312 (11th Cir. Sept. 17, 2020), may affect the

    proposed settlement and schedule in this class action. (Doc. 103). In response,

    the parties filed a notice that addressed incentive awards but did not address

    the scheduling issue raised by Johnson. 1 (See Doc. 104).

          Johnson holds that the plain language of Federal Rule of Civil Procedure

    23(h) “requires a district court to sequence filings such that class counsel file

    and serve their attorneys’-fee motion before any objection pertaining to fees is

    due.” 2020 WL 5553312, at *4. In the Order Preliminarily Approving



          1   The Court notes that the mandate has not yet issued.
Case 3:18-cv-01011-TJC-JRK Document 106 Filed 10/29/20 Page 2 of 2 PageID 14213




    Settlement, the Court set the deadline for class members’ objections as March

    1, 2021, the deadline for the attorneys’ fees motion as March 16, 2021, and the

    deadline for responses to the motion as March 31, 2021. (Doc. 102 at 11, 13).

          No later than November 13, 2020, the parties should jointly notify the

    Court whether this requirement in Johnson has been met by the current

    schedule. The parties should also file copies of both the short and long form

    notices that were disseminated.

          DONE AND ORDERED in Jacksonville, Florida the 29th day of

    October, 2020.




    tnm
    Copies:

    Counsel of record




                                           2
